Citation Nr: 1541888	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee.  

2.  Entitlement to a separate compensable initial rating for instability related to degenerative changes of the menisci of the left knee.    

3.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella.  

4.  Entitlement to a separate compensable rating for instability related to residuals of a right knee injury with chondromalacia patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to November 1978, with additional Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These matters have been previously remanded by the Board in April 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2011.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The service-connected degenerative changes in the menisci of the Veteran's left knee have been manifested by painful motion with flexion greater than 30 degrees and full extension. 

2.  The service-connected degenerative changes in the menisci of the Veteran's left knee have been manifested by slight lateral instability.  

3.  The service-connected residuals of a right knee injury with chondromalacia patella have been manifested by painful motion with flexion greater than 30 degrees and full extension.  

4.  The service-connected residuals of a right knee injury with chondromalacia patella have been manifested by slight lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the degenerative changes in the menisci of the Veteran's left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5003, 5260 (2015).

2.  The criteria for a separate rating of 10 percent, but no higher, for lateral instability related to degenerative changes in the menisci of the Veteran's left knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, DC 5257 (2015).  

3.  The criteria for a rating in excess of 10 percent for connected residuals of a right knee injury with chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5003, 5260 (2015).

4.  The criteria for a separate rating of 10 percent, but no higher, for lateral instability related to residuals of a right knee injury with chondromalacia patella have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, DC 5257 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the right knee, an October 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the left knee, a veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), or that there are relevant outstanding private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in August 2009, June 2013, and August 2013.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating for the Veteran's disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or took a medical history and conducted an examination of the Veteran.  The examination reports provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

The Board recognizes that the August 2013 examination indicated that the Veteran does experience flare-ups, but that the examiner did not express functional impairment due to flare-ups in additional limitation of motion, and that the Veteran did not perform three repetitions of motion due to pain.  However, as will be discussed further below, the record as a whole contains as accurate an approximation of the Veteran's limitation of range of motion, including during flare-ups, as is reasonably feasible for VA to obtain.  Additional remand for yet another examination would result in additional burden and delay without benefit flowing to the Veteran, and is thus unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's disabilities, and in so doing noted the elements of the claim that were lacking to substantiate the claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under DC 5260 or 5261, a separate evaluation could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Degenerative arthritis is governed by DC 5003, and instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is in order if extension of the knee is limited to 10 degrees.  A 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is in order if there is slight recurrent subluxation or lateral instability.  A 20 percent rating is in order if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is in order if there is severe recurrent subluxation or lateral instability.  

Facts and Analysis

A January 2009 VA treatment note indicated that he had range of motion of his bilateral knees of approximately 0 to 120 degrees, without ligamentous laxity or significant effusion.  A May 2009 VA treatment note indicated a range of motion in the lower left extremity of 0 to 130 degrees with pain at full flexion, and included report from the Veteran of continued episodes of locking and giving away with intermittent pain.  This note also indicated negative Lachman test, and stable varus/valgus stress, and stated that x-ray revealed mild medial joint space narrowing.  An August 2009 treatment note indicated approximately 0-125 degrees of range of motion with minimal pain, and no evidence of ligamentous instability.  

A VA examination was conducted in January 2010 in connection with the Veteran's claim of service connection for the left knee.  The Veteran complained of having constant pain, weakness, swelling on and off, stiffness, and instability in the left knee.  He stated that his pain worsened with prolonged walking, standing, sitting, and climbing, as well as weather changes.  No warmth or swelling was present upon examination.  Examination did not reveal instability.  The examination indicated a range of motion of full extension, and 130 degrees of flexion, with pain at 90 degrees flexion.  The examiner wrote that five repetitions showed no change in range of motion, although there was increased pain.  The Veteran denied periods of flare-ups.  

 A January 2010 VA treatment note indicates that the Veteran believed he needed bilateral knee braces to help with stability, and a notation indicated that the braces were ordered.  

The Veteran's August 2011 hearing testimony indicated that he experiences knee pain, and that sometimes his knees go out or move around side to side.  He testified that the instability of his knees caused him to fall, and that he was given braces because of the instability of his knees.  He stated that his knees impact his employment as a construction worker in that they impact his ability to carry things up stairs, but that his work has accommodated him by allowing him to work as a steward.  In spite of this accommodation, he has at times been unable to perform the work available to him and has thus been unable to work on several occasions, which resulted in a loss of pay.  

Another examination was conducted in June 2013.  The Veteran gave a history of bilateral knee pain, and using braces on both legs.  He reported flare-ups such that use increases knee pain.  Bilateral range of motion was recorded as 90 degrees flexion, with painful motion from 0 degrees, and full extension with pain.  These range of motion findings did not change after repetitive motion.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (valgus/varus pressure) tests were normal for both knees, and there was no evidence or history of recurrent patellar subluxation or dislocation noted.  The examiner noted that the Veteran regularly used braces for knee pain.  The examiner indicated that the Veteran's knee conditions impacted his ability to work but that he could do light sedentary work.  

An examination was conducted in August 2013 as well.  The Veteran again described flare-ups in that use increased his pain.  Once again, the Veteran's bilateral range of motion was recorded as 0 to 90 degrees flexion, with pain from 0 degrees, and full extension with pain.  This time, repetition testing was not completed as it was too painful to test, but the examiner indicated that the Veteran did not have additional limitation in range of motion following repetitive-use testing.  Anterior instability, posterior instability, and medial-lateral instability tests were normal bilaterally.  The examiner indicated that the Veteran regularly used braces for knee pain.  

In an April 2015 treatment note the Veteran indicated that he wore his knee braces daily, and could not function without them.  He also indicated that he worked in construction, and that he lifted lighter objects and drove a forklift.  

The record does not reflect that the Veteran's disabilities merit a rating in excess of 10 percent for each knee.  A rating of 20 percent for either knee requires a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, DC 5260, 5261.  The most severe limitation of range of motion for the Veteran's knees has been recorded as 90 degrees of flexion bilaterally, which is far from the 30 degree limitation required for the higher rating.  He has had full extension.
  
The Veteran has indicated bilateral flare-ups of his knees in that use increases his pain.  Although the Veteran was unable to perform the necessary repetitive testing in the August 2013 examination, the record contains several notations discussed above indicating that the Veteran's range of motion does not decrease after repetitive motion, including testing from June 2013.  The examiner has not indicated, and the Veteran has not testified, that the Veteran's pain during flare-ups results in an increase in the limitation of the Veteran's range of motion to 30 degrees.  Therefore, the Board finds that the record as a whole does not indicate that the disabilities of either of the Veteran's knees merit a rating in excess of 10 percent due to flare-ups under DC 5260 or 5261.  

The Veteran is not entitled to a rating in excess of 10 percent under any other DC concerning the knee and leg.  There is no indication of ankylosis of the knee, which would be rated under DC 5256, dislocation or removal of the semilunar cartilage, which would be rated under DC 5258, nor impairment of the tibia and fibula, which would be rated under DC 5262.  

Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The Veteran has consistently reported the sensation of his knees giving away or feeling unstable, and these complaints are noted in the record.  However, testing and examination have consistently noted that there is no instability of either of the Veteran's knees.  A January 2010 VA treatment note indicates that the Veteran requested bilateral knee braces as he believed that they would help with stability, and that these braces were ordered.  The record also reflects that the Veteran wears these braces regularly.  However, the June 2013 and August 2013 examiner wrote that the braces were intended to treat the Veteran's knee pain, with no mention of instability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that as the Veteran was issued bilateral knee braces in response to his complaints about instability, it is at least as likely as not that he suffers from slight lateral instability, in spite of the tests indicating that the Veteran's knees are stable.  38 C.F.R. § 4.3, 4.71a, DC 5257.  Therefore, the Veteran's disabilities are such that he merits a separate rating of 10 percent and no higher for instability of each knee.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's knee pain is contemplated by the rating schedule under 38 C.F.R. § 4.59.  The Veteran's knee instability is contemplated by 38 C.F.R. § 4.71a, DC 5257.  As these symptoms are the root of the Veteran's functional limitation, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has reported being unable to work on several occasions, the record as a whole reflects that he remains fully employed with accommodation.  Thus, the matter of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  
























Resolving doubt in favor of the Veteran, the evidence is in favor of an evaluation of 10 percent but no higher for instability related to degenerative changes of the menisci related to the left knee, and an evaluation of 10 percent but no higher for instability related to residuals of a right knee injury with chondromalacia patella.  The preponderance of the evidence is against an evaluation in excess of 10 percent for degenerative changes of the menisci of the left knee, and against an evaluation in excess of 10 percent for residuals of a right knee injury with chondromalacia patella.  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee is denied.  

Entitlement to a separate initial rating of 10 percent, but no higher, for instability related to degenerative changes of the menisci of the left knee is granted.  

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella is denied.  

Entitlement to a separate rating of 10 percent, but no higher, for instability related to residuals of a right knee injury with chondromalacia patella, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


